ON MOTION TO STRIKE
The copy of the certificate of the Secretary of State designated by appellee as a part of the record was clearly not introduced in evidence or made an exhibit to proof (of which there was none) or to a pleading which is a part of the record.
In Superior Oil Co. v. Smith, 200 Miss. 782, 29 So.2d 114 (1947), appellee undertook to file in the Supreme Court a certified copy of the appointment of the agent for process in that case. Appellant moved to strike the document evidencing the agent’s appointment. In sustaining the motion the Court cited Hemphill v. Smith, 128 Miss. 586, 91 So. 337, 24 A.L.R. 1456 (1922), where it was held that a case appealed to the Supreme Court must be tried solely on the record made in the court below.
The circuit judge’s opinion on the motion to set aside the judgment by default says that the plaintiff procured and submitted to the court the certificate showing C. T. Corporation as the registered agent, and, then, he signed the default judgment.
The motion to strike should be and is sustained.